DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to claim 1 and the cancellation of claim 4 in the response filed December 20, 2020 have been acknowledged.
In view of the amendment to claim 1 incorporating the subject matter previously presented in claim 4, the rejection under 35 U.S.C. 102(a)(1) over Demers has been withdrawn.

Response to Arguments
Applicant’s arguments filed December 20, 2020 have been fully considered but they are not persuasive.
Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In response to applicant’s argument that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Demers (U.S. Patent 4,977,637) and GB 201497 (hereinafter GB ‘497).

Demers does not explicitly teach that the handle system is on the first side of the two-ply cloth or that the handle system includes two loop handles.  However, GB ‘497 teaches a device for cleaning windows that utilizes a hand strap [reads on “loop handle”; page 1, lines 14-15 and 46-48].  By using a hand strap, the users hand will not fall away from the device should the user lose their grip on the device.  Demers and GB ‘497 teach handles for devices used to clean windows.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the hand strap of GB ‘497 for the handle of Demers because both teach handles for devices used to clean windows.  The substitution would have resulted in the predictable result of providing a handle system on a device used to clean windows.  
Demers and GB ‘497 discloses the claimed invention except for a second loop handle.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the holder of Demers and GB ‘497 in order to provide a redundant system should a handle break and provide even distribution of the weight of the device across the hand to make moving easier, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  MPEP 2144.04 VI B.

	Claim 2: Demers and GB ‘497 teach the limitations of claim 1 above.  Demers also teaches the plurality of magnets [(36), Fig. 2] work in conjunction with a second plurality of magnets [(38), Fig. 2] within a second two-ply cloth to clean a glass surface [Fig. 2; col. 2, lines 65-67; col. 3, lines 2-12].  
	Regarding the limitation “glass surface”, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim."  Furthermore, "[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.”  See MPEP 2115.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Demers (U.S. Patent 4,977,637) and GB 201497 (hereinafter GB ‘497) as applied to claim 1 above, and further in view of Trudeau et al. (U.S. PGPub 2014/0332030).
Claim 3: Demers does not explicitly teach that the plurality of magnets include neodymium magnets.  However, Trudeau teaches a window cleaning device that uses magnets where the magnets are neodymium magnets [abstract; paragraphs 29 and 78].  It would have been obvious to provide the neodymium magnets as taught by Trudeau, as the magnet material of Demers as it has been held that the selection of a known material based on its suitability for its intended use is obvious to one of ordinary skill in the art (see MPEP 2144.07).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE R BLAN whose telephone number is (571)270-1838.  The examiner can normally be reached on M-F 7 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/NICOLE BLAN/Primary Examiner, Art Unit 1796